ROBB, Circuit Judge,
dissenting in part:
I think the Board’s conclusions regarding the ratification procedure were consistent with the Administrative Law Judge’s findings and supported by substantial evidence. Therefore those conclusions cannot be disturbed oh the basis of the contentions urged by petitioner Teamsters. Accordingly, I dissent from that part of the majority’s opinion reversing the Board’s holding that the AFL-CIO unions did not breach their duty of fair representation in the conduct of the contract ratification.
*289The ALJ ruled that the AFL-CIO unions breached their duty by denying the Teamsters the same opportunity to vote on contract ratification as was accorded to the other employees. 226 N.L.R.B. 785. The ALJ said that a union was not required to permit employees to vote on a proposed contract, but that once the right to vote was granted it must be extended to all evenly. The Teamsters’ opportunity to vote on the offer outstanding on October 1 was not, according to the ALJ, an adequate substitute for the opportunity to vote on the final offer because the later offer contained additional employer concessions. Id. As a corollary to this ruling, the ALJ found that the AFL-CIO unions further breached their duty by accepting the contract before the Teamsters had voted on the final order. 226 N.L.R.B. 786.
The Board disagreed. It concluded that if the Teamsters had no opportunity to vote on the final offer, it was due to the union’s “go[ing] its own way” and calling a strike. 226 N.L.R.B. 774. The Board also noted that the AFL-CIO unions had considered the ratification vote by the Teamsters on October 1 in determining that a majority of employees favored the final offer. Id. The Teamsters had voted 213 to 42 to reject the proposal before them on October 1. Id. The Board found that when added to the AFL-CIO votes cast on October 2, the Teamsters vote showed that 516 employees favored accepting the contract while 323 would reject it. Id. The Board therefore believed that a second Teamsters vote would not have changed the outcome. Id.
The Board’s principal ground for its reversal of the ALJ — that any lack of an opportunity by the Teamsters to vote on the final offer was due to the union’s decision to strike — is contrary to neither the ALJ’s findings nor the evidence. The Board merely concluded as a matter of law that the Teamsters must be held accountable for their unilateral action of withdrawing and striking. This conclusion is supported by the evidence and by the ALJ’s findings, and justifies affirmance of the Board’s holding. The ALJ found that the Teamsters’ business representative received a copy of the final offer on the afternoon of October 2 when it was delivered to the other unions, and that the business representative notified Duval that the Teamsters would be unable to vote on the offer that day because they were not working. 226 N.L.R.B. 780. Thus, the Teamsters were accorded the same opportunity as the other employees to vote on October 2 on the final offer; because they were out on strike, however, the Teamsters did not vote that day.
Nor was the alternate ground for the Board’s conclusion contrary to the evidence. The Board concluded that in light of the results from the AFL-CIO union’s vote on October 2 and the Teamsters’ vote on October 1, a second Teamsters vote would not have affected the outcome. This conclusion is not contrary to any factual finding by the ALJ. Moreover contrary to the majority’s assertion, I think the Board could rely on the Teamsters vote on October 1 as at least indicative of how the Teamsters would have voted on the offer, which proposed greater union benefits than the earlier offer. The company had added to its final offer a wage increase plus several concessions for which the union negotiators had fought hard. Further, the final offer included a union demand apparently benefiting only the Teamsters: installation of air conditioning on haulage trucks. 226 N.L.R.B. 780. Installation of the air conditioning was a Teamsters’ demand that had been withdrawn from bargaining by a majority vote of the union negotiating committee. 226 N.L.R.B. 779. However, because of the Teamsters’ direct appeal to Duval, coupled with the union’s threat to thwart conclusion of an agreement, Duval agreed to install air conditioning in the trucks. 226 N.L.R.B. 779. Accordingly, the Board’s conclusion that at least an equal number of Teamsters would have voted to accept the more attractive final offer was reasonably derived from the evidence.
The Board’s reversal thus was not predicated on any finding contrary to those of the ALJ and it was fully supported by the record. Moreover, the Board’s conclusion that the AFL-CIO unions had not discrimi*290nated against members of the Teamsters on the basis of any unfair, arbitrary, irrelevant, or invidious distinctions was reasonable. Like the members of the other unions, the Teamsters had the opportunity on October 2 to vote on the final offer. The Board’s conclusion that they forsook it by going on strike was reasonable. Further, the Board acted reasonably in taking into account the earlier vote by the Teamsters. The majority has substituted its conclusion from the evidence for the expert judgments of the Board. This a court cannot do. NLRB v. Bridge Workers Local 103, 434 U.S. 335, 98 S.Ct. 651, 54 L.Ed.2d 586 (1978); see 29 U.S.C. § 160.